Citation Nr: 1513593	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cardiovascular disability, including congestive heart failure.

2.  Entitlement to service connection for residuals of a cold injury to the feet, to include fallen arches with stiff toes.

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for skin disability manifested by discoloration and itching.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

6.  Entitlement to service connection for Parkinson's disease.

7.  Entitlement to service connection for Paget's disease and osteophytosis.  

8.  Entitlement to service connection for Alzheimer's disease.

9.  Entitlement to service connection for peripheral vascular disease.

10.  Entitlement to service connection for prostate cancer.  

11.  Entitlement to service connection for diabetic retinopathy.

12.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and SW


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  He died in April 2009.  The appellant is his widow and the substitute-claimant in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In April 2009, shortly after his representative filed a notice of disagreement, the Veteran died.  This case was most recently remanded by the Board in February 2014.

In December 2010, a Decision Review Officer at the RO recognized the appellant as the substitute-claimant in the Veteran's appeal.  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121.

The appellant testified before the undersigned at a hearing held at the RO in December 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues other than entitlement to service connection for residuals of a cold injury to the feet, entitlement to service connection for skin disability, entitlement to service connection for peripheral neuropathy of the lower extremities, and entitlement to service connection for peripheral vascular disease are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Residuals of a cold injury to the feet, a skin disability manifested by discoloration and itching, peripheral neuropathy of the lower extremities, and peripheral vascular disease have been linked by competent medical evidence to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a cold injury to the feet, a skin disability manifested by discoloration and itching, peripheral neuropathy of the lower extremities, and peripheral vascular disease are met.  38 U.S.C.A. §  1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the claims of service connection for residuals of a cold injury to the feet, a skin disability manifested by discoloration and itching, peripheral neuropathy, and peripheral vascular disease, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless error.

Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

The Veteran served on active duty from February 1951 to February 1953, a portion of which represented service in Korea.  He died on April [redacted], 2009.  The appellant asserts that the disabilities on appeal resulted from the Veteran's exposure to extremely cold weather during the Veteran's service in Korea.

The available service treatment records, including the Veteran's service separation examination, are negative for any complaints or diagnoses relating to a cold injury to the feet, a skin disability manifested by discoloration and itching, peripheral neuropathy, or peripheral vascular disease.  The earliest clinical indication of the potential presence of any of these disabilities was many years following the Veteran's separation from active service.

At the December 2010 Board hearing, the appellant indicated that she married the Veteran in 1954.  Upon his return from Korea the Veteran had often complained that while serving in Korea he had often slept on the ground or in foxholes and had been constantly cold.  The appellant noticed that the Veteran had discoloration of the toenails and bad circulation around his legs.  The appellant indicated that it took many years before the Veteran would acknowledge that he needed treatment for his cold weather injuries.

In letters received in March 2009 and October 2009, the Veteran's private physician (FG, MD) essentially indicated that the Veteran's peripheral vascular disease, skin disability, peripheral neuropathy, and foot problems were more likely than not related to his exposure to cold weather during service.  Dr. G. indicated that a history of cold injury could appear healed and then redevelop many years later.  Moreover, notwithstanding the fact that the Veteran appeared to heal following the removal of his toenails, with age, he began to develop new symptoms which included skin cancer, joint deterioration, and extreme sensitivity to cold, as well as a "loss of healthy nerves and circulation."  According to Dr. G., these long-term and delayed sequelae (i.e., peripheral neuropathy, skin cancer, and cold sensitization) were "cold related problems that worsened with age."

Following a VA cardiovascular examination in August 2009, the examiner offered his opinion that it was "conceivable" that the Veteran's reported fungus infections of the feet, peripheral artery disease, and peripheral neuropathy could be consequences of his inservice cold exposure.

A May 2014 VA physician and a November 2014 physician (professor) from a medical school provided opinions that were not favorable to the appellant's claims.

While the Board acknowledges that an injury to the feet, a skin disability, peripheral neuropathy, and peripheral vascular disease were not documented in service, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran was exposed to cold weather during service, and such has been acknowledged by VA (see July 2011 Board remand, page 4).  Further, during his lifetime the Veteran provided credible statements concerning his exposure to cold during service, and such has been confirmed, at least in part, by the appellant's testimony.

While the May 2014 and November 2014 examiners did not provide a supporting opinion, the Board is unable to distinguish these opinions from the favorable opinions received from the August 2009 VA physician and the Veteran's private physician Dr. G.  In this regard, the Board observes that the opinions of record have been given by those with the requisite professional credentials to opine on the disabilities on appeal.

In sum, the unfavorable medical nexus opinions are not any more or less persuasive than the favorable opinions and thus the evidence is at least in equipoise.  In such cases, doubt is resolved in the appellant's favor, and service connection for residuals of a cold injury to the feet, a skin disability, peripheral neuropathy of the lower extremities, and peripheral vascular disease is warranted.


ORDER

Service connection for residuals of a cold injury to the feet, to include fallen arches with stiff toes, is granted.

Service connection for skin disability manifested by discoloration and itching is granted.

Service connection for peripheral neuropathy of the lower extremities is granted.

Service connection for peripheral vascular disease is granted.



REMAND

As for the issues of entitlement to service connection for cardiovascular disability, diabetes mellitus, Parkinson's disease, Paget's disease and osteophytosis, Alzheimer's disease, prostate cancer, and diabetic retinopathy, the Board finds that the record does not contain sufficient competent evidence to decide those claims.  As such, the Board finds that a VA medical opinion is necessary to address the medical matters presented by the issues on appeal.

In regard to the requested medical opinion, the Board observes that there is evidence for and against a finding that the Veteran had a "cold injury" as opposed to just "cold exposure" during service.  As neither is more probative, the Board finds the question as to whether the Veteran had a cold injury during service to be in equipoise.  As such, the reviewing physician must assume that the Veteran had a cold injury during service.

As the actions taken in this decision and remand impact the claim of entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate, appellate consideration of that issue is deferred, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file should be referred to the appropriate VA physician for a medical opinion.  Following review of the claims file, the physician should provide the following opinions:

Is it at least as likely as not (probability of 50 percent of more) that the Veteran had: (a) cardiovascular disability, including congestive heart failure; (b) diabetes mellitus; (c) Parkinson's disease; (d) Paget's disease and osteophytosis; (e) Alzheimer's disease; (f) prostate cancer; and (g) diabetic retinopathy that had its onset in service or is otherwise related to the Veteran's service.

In making these determinations, the physician is to assume that the Veteran had "cold injury" during service in Korea.

The physician is also asked to discuss, as appropriate, the comments from the Veteran's private physician Dr. G, concerning cold injury sequelae, as contained in March 2009 and October 2009 letters.

Rationale for the requested opinions shall be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  The RO/AMC should then, based on all the evidence of record, adjudicate the issues on appeal.  If any benefit sought is not granted, a supplemental statement of the case should be issued, and the appellant and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


